 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Carter submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas the gentleman from New York, Charles B. Rangel, the fourth most senior Member of the House of Representatives, serves as chairman of the House Ways and Means Committee, a position of considerable power and influence within the House of Representatives; 
Whereas clause one of rule 23 of the Rules of the House of Representatives provides A Member, Delegate, Resident Commission, officer, or employee of the House shall conduct himself at all times in a manner that shall reflect creditably on the House; 
Whereas The New York Times reported on September 5, 2008, that Representative Charles B. Rangel has earned more than $75,000 in rental income from a villa he has owned in the Dominican Republic since 1988, but never reported it on his federal or state tax returns, according to a lawyer for the congressman and documents from the resort.; 
Whereas, in an article in the September 5, 2008, edition of The New York Times, his attorney confirmed that Representative Rangel’s annual congressional Financial Disclosure statements failed to disclose the rental income from his resort villa; 
Whereas The New York Times reported on September 6, 2008, that Representative Charles B. Rangel paid no interest for more than a decade on a mortgage extended to him to buy a villa at a beachfront resort in the Dominican Republic, according to Mr. Rangel’s lawyer and records from the resort. The loan, which was extended to Mr. Rangel in 1988, was originally to be paid back over seven years at a rate of 10.5 percent. But within two years, interest on the loan was waived for Mr. Rangel.; 
Whereas clause 5(a)(2)(A) of House Rule 25 defines a gift as … a gratuity, favor, discount entertainment, hospitality, loan, forbearance, or other item having monetary value and prohibits the acceptance of such gifts except in limited circumstances; 
Whereas Representative Rangel’s acceptance of thousands of dollars in interest forgiveness is a violation of the House gift ban; 
Whereas Representative Rangel’s failure to disclose the aforementioned gifts and income on his Personal Financial Disclosure Statements violates House rules and Federal law; 
Whereas Representative Rangel’s failure to report the aforementioned gifts and income on Federal, State, and local tax returns is a violation of the tax laws of those jurisdictions; 
Whereas the Committee on Ways and Means, which Representative Rangel chairs, has jurisdiction over the United States Tax Code; 
Whereas the House Committee on Standards of Official Conduct first announced on July 31, 2008, that it was reviewing allegations of misconduct by Representative Rangel; 
Whereas The House Committee on Standards of Official Conduct announced on September 24, 2008, that it had established an investigative subcommittee in the matter of Representative Rangel; 
Whereas The New York Times reported on November 24, 2008, that Congressional records and interviews show that Mr. Rangel was instrumental in preserving a lucrative tax loophole that benefited [Nabors Industries] an oil drilling company last year, while at the same time its chief executive was pledging $1 million to the Charles B. Rangel School of Public Service at C.C.N.Y.; 
Whereas the House Committee on Standards of Official Conduct announced on December 9, 2008, that it had expanded the jurisdiction of the aforementioned investigative subcommittee to examine the allegations related to Representative Rangel’s involvement with Nabors Industries; 
Whereas Roll Call newspaper reported on September 15, 2008, that The inconsistent reports are among myriad errors, discrepancies and unexplained entries on Rangel’s personal disclosure forms over the past eight years that make it almost impossible to get a clear picture of the Ways and Means chairman’s financial dealings.; 
Whereas Roll Call newspaper reported on September 16, 2008, that Rangel said he would hire a forensic accountant to review all of his disclosure forms going back 20 years, and to provide a report to the House Committee on Standards of Official Conduct, which Rangel said will then make public.; 
Whereas, nearly five months after Representative Rangel pledged to provide a public forensic accounting of his tax and Federal financial disclosure records, he has failed to do so; 
Whereas an editorial in The New York Times on September 15, 2008, stated Mounting embarrassment for taxpayers and Congress makes it imperative that Representative Charles Rangel step aside as chairman of the Ways and Means Committee while his ethical problems are investigated.; 
Whereas, on May 24, 2006, then Minority Leader Nancy Pelosi cited high ethical standards in a letter to Representative William Jefferson asking that he resign his seat on the Committee on Ways and Means in light of ongoing investigations into alleged financial impropriety by Representative Jefferson; and 
Whereas, by the conduct giving rise to this resolution, Representative Charles B. Rangel has dishonored himself and brought discredit to the House: Now, therefore, be it  
 
That upon adoption of this resolution and pending completion of the investigation into his affairs by the Committee on Standards of Official Conduct, Representative Rangel is hereby removed as chairman of the Committee on Ways and Means. 
 
